Citation Nr: 0945264	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral tinea pedis (also referred to as 
Athlete's Foot); and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
left shoulder disability.

3.  Entitlement to service connection for major depressive 
disorder (MDD), to include as secondary to a service-
connected left shoulder disability.

4.  Entitlement to a disability rating in excess of 20 
percent for recurrent dislocation, status post Magnuson-Stack 
repair, of the left (minor) shoulder prior to September 7, 
2006.

5.  Entitlement to a disability rating in excess of 30 
percent for recurrent dislocation, status post Magnuson-Stack 
repair, of the left (minor) shoulder from September 7, 2006.

REPRESENTATION

Appellant represented by:	Michael Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  At that time, the RO 
denied the appellant's claims of entitlement to service 
connection for: tension headaches; allergic rhinitis; 
sinusitis; a right shoulder disability; asthma; low back 
pain; erectile dysfunction; degenerative joint disease (DJD) 
of the right knee; DJD of the left knee; osteoarthritis (OA) 
of the right ankle; OA of the left ankle; flat feet; plantar 
fasciitis; posttraumatic stress disorder; and MDD.  The 
November 2005 rating decision also reopened and denied the 
appellant's claim of entitlement to service connection for 
bilateral tinea pedis and continued the previously assigned 
20 percent disability rating for recurrent dislocation, 
status post Magnuson-Stack repair, of the left shoulder.  The 
appellant submitted a Notice of Disagreement with all of 
these denials in January 2006 and subsequently perfected his 
appeal in August 2006.

In a rating decision dated in April 2009, the RO increased 
the appellant's left shoulder disability rating from 20 
percent to 30 percent disabling, effective September 7, 2006.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In September 2009, the appellant presented sworn testimony 
during a Board video conference hearing, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.  
The Board notes that during the appellant's hearing, he 
withdrew the issues of entitlement to service connection for: 
DJD of the bilateral knees; OA of the bilateral ankles; low 
back pain; asthma; and tension headaches.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. § 20.202 (2009).  
As the appellant has withdrawn his appeal regarding the 
aforementioned issues, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
they are dismissed.

With regard to the appellant's petition to reopen his claim 
of entitlement to service connection for bilateral tinea 
pedis, to establish jurisdiction over this issue, the Board 
must first consider whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

Following the issuance of the April 2009 Supplemental 
Statement of the Case, the appellant submitted additional 
medical records pertaining to the issues on appeal.  The 
appellant specifically waived agency of original jurisdiction 
consideration during his Board hearing [September 3, 2009] as 
well as in correspondence from his attorney [October 14, 
2009].  See 38 C.F.R. § 20.1304 (2009).  Accordingly, the 
Board may review the documents in question.

Further, the Board notes that the appellant appears to have 
raised a new claim of entitlement to service connection for a 
groin rash.  See Appellant's Statement; August 24, 2009.  
Accordingly, this issue is REFERRED back to the RO for 
appropriate action.

The issues of entitlement to service connection for a right 
shoulder disability and MDD, both to include as secondary to 
recurrent dislocation, status post Magnuson-Stack repair, of 
the left shoulder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  The appellant 
will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for Athlete's Foot in a decision issued in 
July 1979.

2.  Evidence submitted subsequent to the RO's July 1979 
decision is not cumulative or redundant, and relates to 
unestablished facts necessary to substantiate the claim.

3.  The preponderance of the evidence is against a finding 
that bilateral tinea pedis is the result of a disease or 
injury incurred during active duty service.

4.  The appellant is right hand dominant.

5.  Prior to September 7, 2006, the appellant's left shoulder 
disability was manifested by limitation of motion; however, 
range of motion exceeded 25 degrees from the side and the 
left shoulder did not demonstrate fibrous union of the 
humerus, non-union or false joint of the humerus, or loss of 
humeral head.

6.  On and after September 7, 2006, the appellant's left 
shoulder disability is manifested by arthritis and limitation 
of motion of the left arm to 25 degrees from the side; 
however, it is not manifested by fibrous union of the 
humerus, non-union or false joint of the humerus, or loss of 
humeral head.
7.  The competent medical evidence does not show that the 
appellant's service-connected left shoulder disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The RO's July 1979 decision denying the appellant's claim 
of entitlement to service connection for Athlete's Foot is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
bilateral tinea pedis has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral tinea pedis is not the result of a disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability, prior to September 7, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2009).

5.  The criteria for a rating in excess of 30 percent for a 
left shoulder disability, on and after September 7, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5201, 5202 (2009).

6.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection 
claims, the appellant be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  While this letter 
was not fully compliant with Kent, the Board finds this is 
not prejudicial to the appellant, as his claim has been 
reopened.  The notice letter dated in March 2006 informed the 
appellant of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also notes that the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), was recently vacated by the 
United States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
his case to the Board which complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).


The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With regard to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  Regarding increased disability 
claims, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the appellant.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The appellant participated in a VA examination in October 
2005 to determine the etiology of his claimed bilateral tinea 
pedis.  The results from that examination have been included 
in the claims file for review.  The examination involved a 
review of the claims file, a thorough examination of the 
appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
The October 2005 VA examination also addressed the 
appellant's left shoulder disability.  This examination, in 
conjunction with the appellant's private treatment records 
describing the appellant's left shoulder disability (through 
2009), are also found to be adequate upon which to base a 
disability rating.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
bilateral tinea pedis.

The RO's July 1979 decision denied the appellant's claim of 
entitlement to service connection for Athlete's Foot.  At the 
time of the July 1979 denial, the appellant's service 
treatment records were associated with the claims file.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  The appellant's claim was 
denied based on the fact that while there was evidence of 
Athlete's Foot / tinea pedis during service, there was no 
indication that the appellant suffered from this condition 
thereafter.

Objective evidence has been added to the record since the 
July 1979 denial, including VA and private treatment records, 
a VA medical examination and the appellant's testimony.  This 
evidence is not cumulative and redundant.  It had not been 
submitted previously.  Since the evidence relates to a 
crucial question in the appellant's case, i.e., whether the 
appellant currently suffers from tinea pedis and whether it 
is related to his time in active duty service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the appellant's claim.  

Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.




III.  Service Connection

The appellant alleges that he currently suffers from 
bilateral tinea pedis as a result of his time in active duty 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board acknowledges the appellant's attorney's 
statement that several prior Board decisions were on point 
with the present claim.  It is well-established that 
decisions of the Board have no precedential value.  See 38 
C.F.R. § 20.1303 (2009); see also Lynch v. Gober, 11 Vet. 
App. 22, 27 (1997).  (Previously-issued Board decisions are 
binding only with regard to the specific case decided.)  
Accordingly, this argument is not persuasive.

The appellant has been diagnosed with hyperkeratotic tinea 
pedis.  See VA Examination Report; October 3, 2005.  
Accordingly, element (1) under Hickson has been satisfied.


Review of the appellant's service treatment records reveals 
that upon entry into service, the appellant's feet were 
normal and he denied experiencing any skin diseases or foot 
trouble.  See Standard Forms 88 & 93; Service Entrance 
Examination Reports; November 14, 1973.  In February 1976, 
the appellant complained that his feet were cracking and 
itching.  Upon physical examination, it was noted that the 
appellant had skin breakdown between his great toe and the 
remainder of his right foot.  The appellant was diagnosed 
with Athlete's Foot and was prescribed Tinactin.  See Service 
Treatment Records; February 20, 1976.  Unfortunately, a 
separation examination was not associated with the 
appellant's service treatment records.  However, based on the 
above, the Board finds the appellant has satisfied element 
(2) of Hickson.

The appellant asserts that he continued to suffer from 
chronic tinea pedis after his discharge from service.  See 
Video Conference Hearing Transcript; September 3, 2009; p. 8.  
He further asserted that he treated his condition with over-
the-counter medications.  Id.

Evidence of medical treatment for tinea pedis was first noted 
in December 2000.  At that time, the appellant sought 
treatment at C.H.C. and was diagnosed with tinea pedis.  See 
Private Treatment Records; C.H.C.; December 18, 2000.  
Thereafter, an April 2004 VA Medical Center (VAMC) treatment 
note indicated the appellant's request for Clotrimazole 
cream.  The assessment was that he suffered from tinea pedis.  
See VAMC Treatment Records; April 24, 2004.  In September 
2006, the appellant sought treatment from G.M.A., M.D., a 
private physician.  At that time, the appellant stated that 
he had suffered from chronic foot fungus since his time in 
service.  He stated that he used Clotrimazole and indicated 
that the condition recurred quickly if he did not.  Upon 
physical examination, Dr. G.M.A. stated that while there was 
no active rash on the appellant's feet, hyperpigmentation in 
the interdigital webs indicated chronic inflammation.  Again, 
the appellant was diagnosed with tinea pedis.  See Private 
Treatment Records; G.M.A., M.D.; September 7, 2006.  In 
August 2009, the appellant was again prescribed Clotrimazole 
cream for the fungal infection between his toes.  See VAMC 
Treatment Records; August 5, 2009.

Regarding crucial element (3) under Hickson, medical nexus, 
the appellant was afforded a VA examination in October 2005.  
At that time, the appellant stated that he suffered from a 
rash between his toes and on the plantar surfaces of both 
feet.  He stated that treatment over the past year included 
Mycelex cream with episodic relief.  Upon physical 
examination there was no interdigital maceration, cellulitis, 
vesicles or ulcerations.  The appellant had diffuse scaling 
on the plantar surfaces of both feet with some 
hyperkeratosis.  He was diagnosed with hyperkeratotic tinea 
pedis bilaterally.  With regard to the question of medical 
nexus, the VA examiner stated that he was unable to attribute 
the appellant's current foot skin condition to military 
service without resorting to speculation.  He further stated 
that although tinea of the feet is commonly chronic, the 
appellant's military treatment records did not indicate 
chronicity, as the appellant only had one medical visit for 
his feet while he was in service.  See VA Examination Report; 
October 3, 2005.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  "[L]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional."  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

In the present case, there is no question that the appellant 
currently suffers from tinea pedis.  The Board finds, 
however, that the appellant's lay statements that his tinea 
pedis was caused by his time in service are outweighed by the 
negative VA medical opinion cited above.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his tinea pedis.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Although the appellant has established that he currently 
suffers from tinea pedis, the evidence of record does not 
support a finding that this condition is the result of his 
time in service.  The appellant's claim fails on the basis of 
element (3) under Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.

IV.  Increased Disability Ratings

The appellant seeks an increased disability evaluation for 
his service-connected left shoulder disability, evaluated as 
20 percent disabling for the period prior to September 7, 
2006, and 30 percent disabling for the period on and after 
September 7, 2006.  For the reasons expressed below, the 
Board finds that a higher disability evaluation is not 
warranted for either period.

Relevant Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  While 
a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The appellant was originally granted entitlement to service 
connection for a left shoulder disability in June 1977, with 
an effective date of November 13, 1976.  At that time, he was 
assigned a 10 percent disability rating.  In July 1984, the 
appellant filed a claim for an increased disability rating.  
Effective May 22, 1984, the appellant's disability rating was 
increased from 10 percent to 20 percent disabling.  The 
appellant initiated the present claim on March 29, 2005.  As 
noted above, the April 2009 rating decision increased the 
appellant's disability evaluation from 20 percent to 30 
percent disabling, effective September 7, 2006.

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  See 38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability for arthritis, the shoulder is considered a major 
joint.  See 38 C.F.R. § 4.45(f) (2009).  A compensable 
evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  See 38 C.F.R. § 4.71, Plate I 
(2009).

Prior to September 7, 2006

During the pendency of the appellant's appeal, he submitted a 
private treatment record, dated on September 7, 2006, showing 
an increase in his left shoulder symptomatology.  It was as 
of that date that the RO assigned a 30 percent rating.  The 
evidence associated with the claims file prior to the 
September 7, 2006 assignment of the 30 percent disability 
rating consisted of VA outpatient treatment records and a VA 
examination.  VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  

Prior to September 7, 2006, the appellant was assigned a 20 
percent disability evaluation for his left (minor) shoulder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  This code was 
not amended during the period on appeal.  Under Diagnostic 
Code 5202, the 20 percent rating represents the maximum 
rating available for recurrent dislocation of the minor arm.  
This code does authorize higher ratings for impairment of the 
humerus, if there is fibrous union of the humerus, non-union 
or false joint of the humerus, or loss of humeral head (flail 
shoulder).

Upon review of the evidence, there appears to be no support 
for a higher rating under Diagnostic Code 5202.  In 
particular, the evidence does not demonstrate or suggest 
fibrous union or non union of the humerus, or loss of humeral 
head.  See VAMC Treatment Records; April 27, 2004, July 28, 
2005 and August 30, 2005; VA Joints Examination Report, 
October 3, 2005.

The Board has considered whether a higher rating is available 
under another Diagnostic Code; however, the only codes which 
provide a higher rating than currently assigned are 
Diagnostic Codes 5200 and 5201, which rate on the basis of 
ankylosis and limitation of motion.  The appellant does not 
have ankylosis of the left shoulder, as demonstrated 
throughout the medical evidence.  Under Diagnostic Code 5201, 
a 30 percent rating is authorized for limitation of motion of 
the minor arm to 25 degrees from the side.

During a VA orthopedic surgery consultation, the appellant 
demonstrated forward flexion of the left shoulder from 0 to 
80 degrees and abduction from 0 to 45 degrees.  See VAMC 
Treatment Records; Orthopedic Surgery Consult; April 27, 
2004.  On VA examination in October 2005, the appellant had 
forward flexion of the left shoulder from 0 to 60 degrees.  
Abduction was from 0 to 55 degrees.  External rotation was 
from 0 to 35 degrees and internal rotation was from 0 to 30 
degrees.  The appellant did experience pain with range of 
motion but there was no additional range of motion loss due 
to pain, weakness, fatigue, incoordination or lack of 
endurance following repetitive use.  See VA Joints 
Examination Report; October 3, 2005; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Based on the evidence pertinent to the period on appeal, the 
criteria for a rating higher than 20 percent for the left 
shoulder prior to September 7, 2006, are not more nearly 
approximated.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
left shoulder disability warranted a higher rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

On or After September 7, 2006

The evidence dated since the assignment of the 30 percent 
rating, on September 7, 2006, consists of VA and private 
outpatient treatment records as well as the appellant's 
hearing testimony.  The appellant's disability evaluation was 
increased to 30 percent as of September 7, 2006, due to the 
findings on the September 2006 private treatment record from 
G.M.A., M.D.  See Private Treatment Records; G.M.A., M.D., 
September 7, 2006.

In September 2006, it was noted that the appellant carried 
his left shoulder approximately 1 1/2 inches higher than his 
right shoulder.  He had apparent spasms of the left trapezius 
musculature and motion was minimal.  Active and passive 
forward elevation was from 0 to 5 degrees.  Active and 
passive abduction was from 0 to 10 degrees.  Adduction was 
from 0 to 10 degrees.  External rotation was from 0 to 80 
degrees and internal rotation was from 0 to 60 degrees.  The 
examiner's impression was multidirectional dislocation of the 
left shoulder.  See Private Treatment Records; G.M.A., M.D., 
September 7, 2006.

As of September 7, 2006, the appellant was assigned a 30 
percent disability evaluation for his left (minor) shoulder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  This code has 
not been amended during the period on appeal.  Under this 
code, a 30 percent rating is authorized for limitation of 
motion of the minor arm to 25 degrees from the side and is 
the maximum rating available for a minor joint.

In December 2007, X-ray evidence indicated that the appellant 
suffered from minimal acromioclavicular osteoarthritis of the 
left shoulder.  See VAMC Treatment Record; X-ray Report; 
December 5, 2007.  In June 2008, forward flexion was noted 
from 0 to 30 degrees.  Abduction was from 0 to 20 degrees.  
Active elevation was from 0 to 60 degrees.  External rotation 
was from 0 to 15 degrees and internal rotation was from 0 to 
20 degrees.  The examiner's impression was possible 
posttraumatic arthritis and possible recurrent instability of 
the left shoulder.  See Private Treatment Records; F.O.I.; 
June 17, 2008.  In August 2008, the appellant's range of 
motion findings were active elevation from 0 to 45 degrees, 
external rotation from 0 to 10 degrees and adduction from 0 
to 20 degrees.  The appellant was diagnosed with left 
shoulder posttraumatic arthritis and given injections of 
Celestone and Marcaine.  See Private Treatment Records; 
F.O.I.; August 12, 2008.

Upon private examination in November 2008, it was noted that 
the appellant was apprehensive upon minimal motion.  
Abduction was from 0 to 20 degrees.  Elevation was from 0 to 
20 degrees and external rotation was from 0 to 10 degrees.  
See Private Treatment Records; F.O.I.; November 19, 2008.  In 
January 2009, the appellant's private physician noted that 
his condition was unchanged from November 2008.  Forward 
flexion was noted to be greater than 10 degrees and abduction 
was from 0 to 20 degrees.  See Private Treatment Records; 
F.O.I.; January 20, 2009.

As noted above, under Diagnostic Code 5202, a 20 percent 
rating represents the maximum rating available for recurrent 
dislocation of the minor arm.  While this code does authorize 
higher ratings for impairment of the humerus, if there is 
fibrous union of the humerus, non-union or false joint of the 
humerus, or loss of the humeral head (38 C.F.R. § 4.71a, 
Diagnostic Code 5202), the evidence does not demonstrate or 
suggest any of these conditions.  See VAMC Treatment Records, 
generally; Private Treatment Records, generally.

Based on the evidence pertinent to the period on appeal, the 
criteria for a rating higher than 30 percent for the left 
shoulder as of September 7, 2006, are not more nearly 
approximated.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
specifically notes that a separate compensable rating is not 
warranted on the basis of arthritis or limitation of motion.  
In this regard, the Board notes that the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The currently 
assigned rating contemplates guarding of all arm movements, 
symptomatology that is not separate and distinct from that 
contemplated under the diagnostic codes for rating arthritis 
and limitation of motion.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
left shoulder disability warranted a higher rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).





Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
disability rating in excess of 20 percent prior to September 
7, 2006 and in excess of 30 percent from September 7, 2006.  
The benefit sought on appeal is accordingly denied.

IV.  Extraschedular Disability Rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
diabetes mellitus and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected left 
shoulder disability.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's left shoulder disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to service connection for bilateral tinea pedis 
is denied.

Entitlement to a disability rating in excess of 20 percent 
for recurrent dislocation, status post Magnuson-Stack repair, 
of the left (minor) shoulder prior to September 7, 2006, is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for recurrent dislocation, status post Magnuson-Stack repair, 
of the left (minor) shoulder from September 7, 2006, is 
denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for a right 
shoulder disability and MDD, both claimed as secondary to his 
service-connected recurrent dislocation, status post 
Magnuson-Stack repair, of the left shoulder.

Initially, the Board notes that the appellant has been 
diagnosed with right shoulder myofascial overuse-type 
syndrome.  Review of the appellant's service treatment 
records reveals that in May 1974, the appellant complained of 
right shoulder pain.  See Service Treatment Records; May 8, 
1974.  The October 2005 VA examination did not offer an 
opinion as to whether the appellant's right shoulder 
disability was the direct result of service or secondary to 
his service-connected left shoulder disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the appellant's claim must 
be remanded for another VA joints examination.

The appellant has also been diagnosed with MDD.  See VAMC 
Treatment Record; Emergency Room Psychiatric Evaluation; 
August 12, 2009.  The appellant has raised his claim on both 
a direct and secondary basis.  Initially, the appellant and 
his ex-wife stated that he began to experience depression 
while he was still in service.  In support of this claim, the 
appellant submitted a private medical record from R.A.H., 
Ph.D., P.A., in March 2006.  The appellant reported that 
initially following his in-service surgery on his left 
shoulder, he experienced good progress.  Unfortunately 
however, his symptoms soon returned, rendering him unable to 
complete his in-service physical requirements.  The appellant 
stated that he informed his Sergeant about his problem, which 
subsequently created a hostile work environment.  See Private 
Treatment Records; R.A.H., Ph.D., P.A.; March 23, 2006.

The appellant noted that he believed his Sergeant intended to 
have him dishonorably discharged if he did not agree to leave 
the military when his initial commitment was fulfilled.  As a 
result, the appellant became markedly depressed in response 
to his loss of opportunity for a military career.  Dr. R.A.H. 
diagnosed the appellant with MDD and stated that "if 
consistent with the actual records", the appellant's 
reported history represented an on-going exacerbation of a 
process set in motion while in the early aspects of his 
military career.  Id.  Further, the appellant stated that his 
continued depression is exacerbated by his general medical 
condition.  See Video Conference Hearing Transcript, 
September 3, 2009.

As the aforementioned medical opinion is based purely on 
evidence provided by the appellant, the RO must obtain the 
appellant's service personnel file to determine whether he 
was disciplined unnecessarily, in addition to providing the 
appellant with a VA mental disorders examination to determine 
the nature and etiology of his currently diagnosed MDD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the 
appellant's service personnel file.  
Any correspondence pertaining to this 
request should be associated with the 
appellant's claims file.

2.  The appellant should then be 
scheduled for a VA joints examination 
with an appropriate expert.  The 
examiner should thoroughly review a 
copy of this REMAND and the appellant's 
claims file in conjunction with the 
examination and indicate this has been 
accomplished in the examination report.  
The examiner should address the 
following:
State with specificity any diagnoses of 
the appellant's right shoulder.

The examiner should state whether it is 
at least as likely as not that the 
appellant's current right shoulder 
disability is the direct result of 
service.  The examiner should 
specifically address the May 1974 in-
service complaint of right shoulder 
pain.  

The examiner should then state whether 
it is at least as likely as not that 
any right shoulder diagnosis is the 
result of the appellant's service-
connected left shoulder disability.

3.  The appellant should also be 
scheduled for a VA mental disorders 
examination with an appropriate expert.  
The examiner should thoroughly review a 
copy of this REMAND and the appellant's 
claims file in conjunction with the 
examination and indicate this has been 
accomplished in the examination report.  
The examiner should address the 
following:

State with specificity any mental 
health diagnoses.

The examiner should state whether it is 
at least as likely as not that the 
appellant's current mental health 
disorder is the direct result of 
service.  The examiner should 
specifically address any disciplinary 
actions noted in service.

The examiner should then state whether 
it is at least as likely as not that 
any mental health diagnosis is the 
result of the appellant's service-
connected left shoulder disability.
4.  It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


